Citation Nr: 0701117	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
osteoarthritis, right knee residuals of injury and, if so, 
whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1979 determination letter denied 
the veteran's claim on the basis that there was no evidence 
of a current disability incurred in service.  

2.  Additional evidence submitted since December 1979 is new 
and material as it includes competent medical evidence that 
the veteran suffers from osteoarthritis of the right knee.  


CONCLUSIONS OF LAW

1.  The RO's December 1979 decision denying service 
connection for a knee condition is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118(a), 
19.153 (1979).

2.  The evidence added to the record subsequent to the RO's 
December 1979 decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for osteoarthritis of the right knee, it is the 
Board's conclusion that it is not precluded from now 
adjudicating the question of whether the claim is reopened.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim and granting the claim 
only to this extent, which, at this point, poses no risk of 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran seeks to establish service connection for right 
knee osteoarthritis.  The RO has reopened the claim, but has 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A determination letter issued by the Montgomery, Alabama, RO 
on December 10, 1979 denied the veteran's claim for 
entitlement to service connection for a knee condition on the 
basis that there was no evidence of a current disability 
incurred in service.  The veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 
19.118(a) (1979) (a notice of disagreement shall be filed 
within one year from the date of mailing notification of the 
initial review or determination; otherwise that determination 
will become final).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).  

The veteran filed a claim to reopen in November 2003 and this 
appeal ensues from the RO's November 2004 rating decision, 
which reopened the claim but continued the previous denial.  
As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Evidence before the RO in December 1979 included a single 
service medical record dated June 1945, which did not refer 
to a knee injury.  A July 1979 VA Form 07-3101 informed the 
RO that the veteran's medical records were destroyed in a 
fire at the National Personnel Records Service (NPRC).  The 
only other evidence of record was a July 1979 letter from Dr. 
C.A. Smith.  Dr. Smith reported that he had treated the 
veteran between July 9 and November 2, 1973, to include 
varicose vein ligation and stripping on the veteran's left 
leg, but did not indicate that he had treated the veteran for 
a knee condition.  

Evidence of record since the RO's December 1979 decision 
includes a January 1980 VA compensation and pension (C&P) 
examination report, which contains a diagnosis of 
osteoarthritis, right knee.  This record is considered new, 
as it was not of record when the RO issued its December 1979 
decision.  It also raises a reasonable possibility of 
substantiating the claim, and is thus considered material.  
More specifically, it indicates that the veteran has suffered 
from right knee osteoarthritis since January 1980.  Having 
found that new and material evidence has been presented since 
the last final denial, the claim for entitlement to service 
connection for right knee osteoarthritis is reopened for 
review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for osteoarthritis, right 
knee residuals of injury is reopened.  To this extent only, 
the appeal is granted.


REMAND

The veteran reports working as a pack driver in the 27th 
Calvary and indicates that having to jump off horses to mount 
guns injured his knee.  He contends that he notified his 
captain of his injuries but that no attempt was made to send 
him to a hospital to receive medical attention.  The veteran 
indicates that he sought treatment at a hospital in Newport 
News, Virginia, sometime in 1944.  See February 2003 
statement in support of claim; May 2004 VA Form 21-4138.  

Treatment records from the Biloxi VA Medical Center (VAMC) 
indicate that the veteran continues to receive treatment for 
osteoarthritis of the right knee.  The most recent record, 
however, is dated May 2001.  The RO should request more up-
to-date records from the Biloxi VAMC.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current right 
knee disability diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  This is 
particularly important given the absence of complete service 
medical records and the post-service medical evidence 
indicating that the veteran was suffering from osteoarthritis 
of the right knee shortly after his initial claim was denied.  
It is also important given the veteran's alleged in-service 
duties as a pack driver.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VAMC in Biloxi since 
February 2003.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current right knee 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  



3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


